                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISIONS

 KELLI JO CARTER-BENSON and                      CV-18-113-GF-BMM-JTJ
 EDGAR CARTER,

                       Plaintiffs,
                                                             ORDER
 v.

 CITY OF GREAT FALLS, ADAM
 OLSON, MICHAEL DRAPER and
 John and Jane Does 1-10,

                       Defendants.

      Plaintiffs’ have filed an unopposed motion to appear at the preliminary

pretrial conference on October 16, 2018, at 3:30 p.m., by telephone. For good

cause shown:

      IT IS HEREBY ORDERED: ALL PARTIES will appear at the

preliminary pretrial conference on October 16, 2018, at 3:30 p.m., by telephone.

The Court will contact the parties with the call-in number

      DATED this 9th day of October, 2018.




                                         1
